 III the Matter of THE ATWATER MANUFAC'T'URING COMPANY, EMPLOYERandSOUTIIINGTON Dii SINKERS LODGE, No. 400, OF INTERNATIONALDIE SINKERS CONFERENCE, PETITIONERCase No. 1-R-3675.-Decided March 3, 1948Dfr. J. S. Whiteside, Jr.,of New Haven, Conn., for the Employer.Mr. Walter T. Lynch,of Cleveland, Ohio, for the Petitioner.Mr. Edward Lavrey,of New Haven, Conn., for the C. I. O.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Water-bury, Connecticut, on July 15, 1947, before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Atwater Manufacturing Company, a Connecticut- corporation,is engaged at Plantsville, Connecticut, in the manufacture of dropforgings.The Employer purchases all its raw material from points.outside the State of Connecticut.During 1946, the Employer pro-duced goods valued at $500,000, all of which were shipped to pointsoutside the State of Connecticut.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDThe Petitioner is an unaffiliated labor organization claiming to rep-resent employees of the Employer.76 N. L H. B, No. 84542 THE ATWATER MANUFACTURING COMPANY543United Steel Workers of America, herein called the Intervenor, isa labor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize the Petitioner until certifiedby the Board in an appropriate unit.The Employer contends that the collective bargaining agreement en-tered into with the Intervenor on April 26, 1946, and extended onMarch 10, 1947, to August 1, 1947, is a bar to this proceeding.How-ever, since the contract in question expired on August 1, 1947, we findthat it does not preclude a present determination of representatives.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.TIT(: API'ROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of "all employees working on dies, orparts of dies, used in the manufacture and completion of forgings,except for clerical employees, and all supervisory employees. .. ."The Employer and the Intervenor contend that only a plant-wide unitis appropriate because of the history of collective bargaining on thisbasis,, and also on the asserted ground that the work of the diesinkers is Integrated with that of the other employees in the plant.The unit sought by the Petitioner' consists of die sinkers, die sinkers'apprentices, lathe men, planer men, shaper men, die repair men, trim-mer nlcn, and lock men.All these employees work under the super-vision of a die room foreman in a so-called "die room,''' which constl-tntes a separate department of the plant.Thus, it is clear that theemployees sought herein are au identifiable group, as required fora separate unit for purposes of collective bargaining.Moreover, diesinkers constitute highly skilled craft employees, whom the Boardhas, on numerous occasions, established as a separate unit for purposesof collective bargaining in this industry.'Under these circumstances,we believe that the employees involved herein also may, if they sodesire, constitute a separate unit, notwithstanding the Board's previousI InMatter of Atwater Manufactvrenq Company,58 N L R B 615, the Board fjundappropriate a unit of production and maintenance employees, which included the emploteessought herein2 SeeMatter of The Pack,Stow, itIVilcon Company,78 N L R B 1256Trimoat Monafaeturinq Company,74 N LItB 959 SeeMatter of Moore Drop B'orginq Company60N L It B 494,Matter of Aluminum Company of Ame,tiea,60 N 1, It B 278,Matter ofMarvel-Sohebler Carburetor Division,Borg-(Varner Corporation,72 N L R B 948 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore inclusive unit determination,3 and the history of collective bar-gaining predicated thereon.4However, the Board will not make anyunit determination until it has first ascertained the desires of theemployees involved.Accordingly, we shall direct that a separate election be held amongall the Employer's die room employees, consisting of die sinkers, diesinkers' apprentices, lathe men, planer men, shaper men, die repairmen, trimmer men, and lock. men, except for clerical employees andsupervisors as defined in the Act. If, in this election, the employeesvoting select the Petitioner, they will be taken to have indicated theirdesire to constitute a separate bargaining unit.We shall not placethe Intervenor's name on the ballot, inasmuch as it has not compliedwith Section 9 (f) and (h) of the Act, as amended.5DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Atwater Manufacturing Company,Plantsville, Connecticut, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the voting group set forth in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by Southington Die Sinkers Lodge, No. 400, ofInternational Die Sinkers Conference for the purposes of collectivebargaining.MEMBER HousToN took no part in the consideration of the above De-cision and Direction of Election.'Section 9 (b) (2) of the amended Act provides that the Boaid shall not "decide thatany craft unit is inappropriate . on the ground that a differentunit has beenestablished by a prior Board determination,unless a majority of the employees in the pro-posed craft unit vote against separate representation."*Matter of The Fork & Hoe Company, 72N. L It. B. 1025.6SeeMatter of Rite-Form Co,set Company,75 N. L It. B. 174.